EXHIBIT 16.2 May 28, 2014 Securities and Exchange Commission treet NE Washington, DC 20549 RE: Tap Resources, Inc. We have read the statements that we understand Tap Resources, Inc. will include under Item 4.01 of the Form 8-K report it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. Very truly yours, De Joya Griffith, LLC Certified Public Accountants Corporate Headquarters: De Joya Griffith, LLC 2580 Anthem Village Drive, Henderson, NV 89052 Phone: (702) 563-1600 Fax: (702) 920-8049
